Citation Nr: 1218939	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's May 2008 VA Form 9 included a request for a Board hearing.  However, in July 2008, the Veteran withdrew that hearing request and indicated that he wanted a hearing before a Decision Review Officer (DRO).  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).  The Veteran testified at a hearing before a DRO at the RO in Louisville, Kentucky in July 2008.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for hepatitis C, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he suffers from hepatitis C as a result of exposure to blood and other bodily liquids in-service, or in the alternative, that he contracted hepatitis C sexually while in-service.  See e.g., July 2008 DRO hearing transcript.

In reviewing the Veteran's service treatment records the Board notes the Veteran was given an examination at entrance to service in June 1961 and he was not diagnosed with hepatitis C at that time.  In a February 1964 service treatment record the Veteran was noted to have suffered from a burned and infected ring finger.  In November 1964 the Veteran was treated for a sexually transmitted disease.  At his May 1965 separation examination again the Veteran was not diagnosed with hepatitis C and was found qualified for separation.
Even if the Veteran's service treatment records do not have evidence linking his claimed condition to service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

The Veteran was afforded a VA examination in September 2006 for his hepatitis C claim.  At this examination he denied risk factors for exposure to blood, blood products, or other body fluids, intravenous drug use, intranasal cocaine use, or a blood transfusion before 1992.  He did report that he had a tattoo on his right arm.  The examiner opined that it was less likely than not that his hepatitis C was related to service because he was not exposed to bodily fluids while in-service and he did not have any risky sexual behaviors.

In a July 2007 VA treatment record it was noted the Veteran's hepatitis C was in remission.  The Veteran was again afforded a VA examination in April 2009 to determine the etiology of his hepatitis C.  It was noted he did not have a blood transfusion before 1992, did not have previous intravenous drug use or intranasal cocaine use, and did not believe hepatitis C had been sexually transmitted.  He did report exposure to blood while in-service and it was noted he had a tattoo.  See also July 2008 DRO hearing transcript.  Ultimately the examiner stated she could not offer an opinion as to the etiology of the Veteran's hepatitis C without resorting to mere speculation.  

A statement from the Veteran in July 2009 stated that he handled blood and mucous in an unprotected environment while serving in Vietnam.  He reiterated that the tattoo he received after service was performed under sterile conditions.  

The Board sent the Veteran's claims file for a medical expert opinion in January 2012.  A February 2012 medical opinion from Dr. C.M. indicated that he believed it was at least as likely as not that the Veteran's hepatitis C was related to service.  His rationale was that the Veteran was in direct contact with blood and body parts in Vietnam, without gloves, and he may have had scratches or cuts on his body.  He was also treated for a sexually transmitted disease during service.  The Veteran was also noted to have been treated for a burned and infected finger in 1964.  Although the Veteran received a tattoo following separation from service, it was presumed to have been done under sterile conditions.  Dr. C.M. noted no other risk factors for acquisition of hepatitis C.

At the very least, the Board finds the evidence is in relative equipoise.  While the September 2006 VA examiner opined that the Veteran's hepatitis C was not related to service, Dr. C.M. opined in February 2012 that it was at least as likely as not the Veteran's hepatitis C was related to service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


